Citation Nr: 9929291	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from July 1962 to August 1966 
and from December 1974 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


REMAND

The veteran contends that hepatitis was incurred during his 
period of active service.  In support of this claim, he 
testified at a February 1999 personal hearing before the 
undersigned that he was treated at Wright-Patterson Air Force 
Base hospital by a Doctor Horan beginning in 1987, and that 
he was told by Dr. Horan that he had tested positive for 
hepatitis.  It was further noted at the hearing that service 
medical records revealed that blood tests had been ordered by 
Dr. Horan in late January 1989.  Moreover, the veteran 
testified that he had reported his history of hepatitis at 
his May 1993 retirement physical examination, and he referred 
to several inservice lab reports which showed an elevated 
liver function.  In light of the foregoing the veteran argued 
that before denying his claim VA should try and obtain his 
treatment records directly from Wright-Patterson Air Force 
Base and contact Dr. Horan to verify his story.  The Board 
agrees.

In this respect, the available service medical records show 
that the veteran exhibited signs of elevated SGPT and 
alkaline phosphatase levels as early as June 1980.  Elevated 
liver function studies were again seen during service in 
December 1985, March 1992, and April 1993.  Elevated liver 
function readings continued to be shown postservice, and in 
1997 he was diagnosed with Hepatitis C.  

The service medical records further show that the veteran was 
treated for vertigo by Captain Michael P. Horan, MC, USAF, in 
the neurology clinic at Wright-Patterson Air Force Base 
beginning in 1987.  In late January 1989, lab tests were 
ordered by Dr. Horan.  Unfortunately, the service medical 
records currently of record do not contain the results of 
these tests.  As the veteran underwent the reported treatment 
by Dr. Horan at Wright-Patterson Air Force Base, and as there 
is no indication that an attempt has been made to obtain 
clinical treatment records directly from either Wright-
Patterson Air Force Base hospital, or from alternate sources 
at the National Personnel Records Center further development 
is in order.

The Board further notes that in light of the clarity of the 
veteran's statement relative to what Dr. Horan reportedly 
told him that an attempt should be made to secure additional 
records from Dr. Horan.  

Therefore, because any additional service medical records, if 
extant, are constructively before the Board, Bell v. 
Derwinski, 2 Vet. App. 611, 612-3 (1992), and in light of the 
duties assigned under the provisions of 38 U.S.C.A. § 5103 
(West 1991), see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Board finds further development to be warranted.

Hence, this case is REMANDED for the following action:

1.  The RO should contact the veteran in 
order to secure any required 
authorization to contact Michael P. Horan 
of 245 Crystal Springs Place, Henderson, 
Nevada  89014.  The veteran should be 
requested to provide any additional 
information he may have concerning 
whether this doctor is the same Dr. Horan 
who treated him in service.  Also, the 
veteran should be asked to assist by 
providing any relevant information that 
may help refresh Dr. Horan's memory of 
the treatment reportedly provided in 
1989.  The RO should then write and ask 
Dr. Horan whether he remembers treating 
the veteran at Wright-Patterson Air Force 
Base, and whether he can verify the 
appellant's account that he told him that 
he had tested positive for hepatitis.  
Any relevant information provided by the 
veteran concerning his treatment should 
be forwarded to Dr. Horan.  Any response 
received from Dr. Horan should be 
associated with the claims file.  The 
RO's attempt to fulfill this development 
must be documented.
 
2.  The RO should request any available 
clinical treatment records for the 
veteran's reported treatment beginning in 
1987 directly from Wright-Patterson Air 
Force Base Hospital or its successor.  
Any documents obtained should be 
associated with the claims folder.

3.  The RO should contact the National 
Personnel Records Center and request that 
a search be made for any available 
clinical treatment records which may be 
available for the veteran's reported 
treatment at the Wright-Patterson Air 
Force Base hospital beginning in 1987.  
Any documents obtained should be 
associated with the claims folder.

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
gastrointestinal examination to determine 
the nature and etiology of his hepatitis 
C.  The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner prior to any examination.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
must be accomplished. Following the 
examination the examiner must offer an 
opinion whether it is at least as likely 
as not that the veteran's hepatitis is 
related to his military service.  The 
examination report should be typed. 

5.  After completion of the above, the RO 
should review the record and readjudicate 
the veteran's claim of entitlement to 
service connection for hepatitis.

Following review, if any determination made remains 
unfavorable to the veteran, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the 
appellant and his representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional medical information and afford the 
appellant due process.  No action is required of the 
appellant until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  The veteran testified that Dr. Horan currently lives in Nevada, and that he would remember treating the 
veteran because he was the only Army Sergeant Major that Dr. Horan treated.  A review of the American 
Medical Association's DIRECTORY OF PHYSICIANS IN THE UNITED STATES, 35th Edition (1996) shows that 
Michael Patrick Horan, M.D., practices neurology at 245 Crystal Springs Place, in Henderson, Nevada  
89014.


